Citation Nr: 1115496	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 28, 2008, and in excess of 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967 and from June 1968 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective February 10, 2005.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned disability rating.  During the course of the appeal, a rating decision issued in July 2008 increased the Veteran's initial rating for PTSD to 50 percent, effective May 28, 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 2010 decision, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD prior to May 28, 2008, and a rating in excess of 50 percent thereafter.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in December 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated and remanded the April 2010 Board decision to the extent that it denied the Veteran's initial rating claim.  In this regard, the Board observes that the April 2010 decision also denied the Veteran's application to reopen a claim of entitlement to service connection for a cervical spine disorder; however, the Joint Motion noted that the Veteran withdrew his appeal of such determination.  Therefore, the only matter currently pending before the Board is the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to May 28, 2008, and in excess of 50 percent thereafter.

Based on the Joint Motion, the Board has determined that additional development is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Joint Motion determined that, in the April 2010 decision, the Board failed to provide an adequate statement of its reasons or bases for denying the Veteran's claim for higher disability ratings for his service-connected PTSD.  Specifically, the Joint Motion concluded that the Board discounted certain evidence of record in finding that certain symptomatology was not due to the Veteran's PTSD, but rather due to a traumatic brain injury (TBI) that it found he had sustained in 2006.  In this regard, the Joint Motion found that the Board reached the conclusion that the Veteran suffered a TBI in 2006 without providing supportive medical evidence as to the existence of a TBI.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992); Colvin v. Derwinski, 1 Vet. App. 171. 175 (1991) (holding that the Board "may consider only independent medical evidence to support [its] findings").

Specifically, the Joint Motion observed that the record indicated that the Veteran fell and lost consciousness in July 2006; however, there did not appear to be a definitive diagnosis of a TBI of record.  The Joint Motion further noted that the Board incorrectly stated that the May 2008 VA examination report indicated that "[t]he [V]eteran's 2006 traumatic brain injury was noted"; however, such record reflected that the examiner noted "[w]hile the [V]eteran does have a history of head trauma, it is unclear if this is the origin of his cognitive declines or not."

The Joint Motion determined that, relying on the existence of a TBI, the Board found in its consideration of higher initial ratings both prior to and after May 2008 that the record "contains some evidence that would ordinarily warrant a higher evaluation," but denied an increased rating because "some of this symptomatology is not attributable to PTSD."  In light of the Court's holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, the Joint Motion determined that the Board failed to properly consider applicable law and pertinent facts relevant to the underlying claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, the Joint Motion determined that the Board failed to adequately discuss evidence supportive of an increased rating prior to the alleged TBI in 2006.  In this regard, at a December 2004 VA PTSD assessment, the Veteran described "disrupted interpersonal relationships since the war, with two divorces, no friends"; a history of losing jobs; "being unable to feel close to other people, relating to them in an awkward and distant way, and experiencing that as puzzling and sorrowful"; and concluding that his insight is "partial at best."  Additionally, the June 2005 VA examination revealed a depressed mood and affect; "a lack of abundance in his thought processes"; homicidal and suicidal ideations; and errors during mental examination in computing serial sevens, spelling, and arranging the letters of a word in alphabetical order.  The Joint Motion noted that such symptomatology may be indicative of 50 and 70 percent ratings under the applicable rating criteria.  Therefore, the Joint Motion concluded that a remand was required in order for the Board to provide an adequate statement of reasons or bases as to the appropriate ratings for the Veteran's PTSD throughout the pendency of the appeal.

Based on the Joint Motion, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to ascertain the nature of his PTSD as it is unclear whether he suffered a TBI with resultant psychiatric symptomatology that is separate and distinct from his PTSD.  Additionally, the Board observes that the Veteran also has current diagnoses of cognitive disorder, delusional disorder, depressive disorder, and personality disorder.  As such, the VA examiner should be requested to indicate whether the Veteran, in fact, suffered a TBI and to specify which symptoms are manifestations of his PTSD and which symptoms are manifestations of any other psychiatric disorder found to be present, to include a TBI.  In this regard, when it is not possible to separate the effects of a service-connected disorder and a nonservice- connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  See Mittleider, supra.  Additionally, as it has been close to three years since the Veteran was last examined by VA in May 2008 and the most recent treatment records contained in the claims file are dated in June 2008, the Board finds that a VA examination is necessary in order to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board further observes that the record indicates that the Veteran receives income from the Social Security Administration (SSA); however, it is unclear whether he is in receipt of disability or retirement benefits.  In this regard, the record reflects that he has not worked since 1987.  Therefore, on remand, it should be determined whether the Veteran is in receipt of SSA disability benefits as a result of his PTSD and, if so, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Finally, the Board notes that the Veteran receives treatment for his PTSD through the Dallas and Bonham, Texas, VA Medical Centers, which are both part of the North Texas Healthcare System.  The most recent treatment records contained in the claims file are dated in June 2008.  Therefore, while on remand, any treatment records from such VA facilities dated from June 2008 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Dallas and Bonham VA Medical Centers, which are part of the North Texas Healthcare System, dated from June 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ascertain whether the Veteran is in receipt of SSA disability benefits due to his PTSD.  If so, any determination pertinent to his claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

The examiner should also indicate whether the Veteran suffered a TBI in July 2006.  The examiner is further requested to specify which symptoms are manifestations of his PTSD and which symptoms are manifestations of any other psychiatric disorder found to be present, to include a TBI.  If the symptoms cannot be separated, the examiner must so indicate. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


